— Appeal by defendant from a judgment of the Supreme Court, Queens County (Naro, J.), rendered July 28,1980, convicting him of murder in the second degree (two counts), burglary in the first degree, and conspiracy in the second and fourth degrees, upon a jury verdict, and imposing sentence. Judgment modified, on the law, by deleting the provision that the sentences imposed on the convictions of conspiracy in the second and fourth degrees run consecutively to the sentences imposed upon the murder and burglary convictions, and substituting a provision that the sentences imposed on the conspiracy convictions shall run concurrently with the sentences imposed on the murder and burglary convictions. As so modified, judgment affirmed (see Penal Law, § 70.25, subd 2). Damiani, J. P., Lazer, Thompson and Gulotta, JJ., concur.